For the reasons assigned in cause No. 38,244 on the docket of this court, entitled Johnson v. Shreveport Properties, Inc., et al., 35 So. 2d 25,1 this day decided, the judgment appealed from is reversed and set aside insofar as it dismisses plaintiff's *Page 504 
suit against the defendant corporation, and there is now judgment in favor of plaintiff, Newton B. Stoer, and against Shreveport Properties, Inc., in the full sum of $3625, together with five per cent per annum interest thereon from May 19, 1943, and for all costs of this suit in both courts. In all other respects the judgment is affirmed.
1 213 La. 485.